  8:19-cr-00286-LSC-MDN Doc # 63 Filed: 07/22/20 Page 1 of 1 - Page ID # 216




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                  8:19CR286

       vs.
                                                                  ORDER
ALEJANDRO MERCADO-GARCIA and
FRANCISCO CARRILLO-NORIEGA,

                     Defendants.


      This matter is before the court on Defendant Carrillo-Noriega’s unopposed Motion
to Continue Trial Date [62]. For the reasons set forth in the motion, the court finds good
cause has been shown and the motion should be granted. Accordingly,

       IT IS ORDERED that Defendant Carrillo-Noriega’s unopposed Motion to Continue
Trial Date [62] is granted, as follows:

      1. The jury trial, as to both defendants, now set for August 4, 2020, is continued
         to September 15, 2020.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendants in a speedy trial. Any additional time arising
         as a result of the granting of this motion, that is, the time between today’s date
         and September 15, 2020, shall be deemed excludable time in any computation
         of time under the requirement of the Speedy Trial Act. Failure to grant a
         continuance would deny counsel the reasonable time necessary for effective
         preparation, taking into account the exercise of due diligence. 18 U.S.C. §
         3161(h)(6), (7)(A) & (B)(iv).


      Dated this 22nd day of July 2020.


                                                BY THE COURT:


                                                s/ Michael D. Nelson
                                                United States Magistrate Judge
